Name: Commission Regulation (EC) NoÃ 552/2007 of 22 May 2007 establishing the maximum Community contribution to financing the work programmes in the olive oil sector and fixing, for 2007, budgetary ceilings for the partial or optional implementation of the Single Payment Scheme and the annual financial envelopes for the Single Area Payment Scheme, provided for in Council Regulation (EC) NoÃ 1782/2003, and amending that Regulation
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  EU finance;  processed agricultural produce
 Date Published: nan

 23.5.2007 EN Official Journal of the European Union L 131/10 COMMISSION REGULATION (EC) No 552/2007 of 22 May 2007 establishing the maximum Community contribution to financing the work programmes in the olive oil sector and fixing, for 2007, budgetary ceilings for the partial or optional implementation of the Single Payment Scheme and the annual financial envelopes for the Single Area Payment Scheme, provided for in Council Regulation (EC) No 1782/2003, and amending that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Articles 64(2), 70(2), 110i(3) and (4), 143b(3) and 145(i) thereof, Whereas: (1) For the Member State implementing the Single Payment Scheme provided for in Title III of Regulation (EC) No 1782/2003 in 2007, the budgetary ceilings for each of the payments referred to in Articles 66 to 69 of that Regulation should be fixed for 2007 under the conditions laid down in Section 2 of Chapter 5 of Title III of that Regulation. (2) For the Member States making use, in 2007, of the option provided for in Article 70 of Regulation (EC) No 1782/2003, the budgetary ceilings applying to the direct payments excluded from the Single Payment Scheme should be fixed for 2007. (3) The maximum amount of aid for olive groves referred to in Article 110i(3) of Regulation (EC) No 1782/2003 should be adjusted according to the reduction of the coefficient referred to in the third subparagraph of the same provision and to the amount withheld under Article 110i(4), notified by the Member States concerned. The national ceilings set in Annex VIIIa to that Regulation should be adjusted accordingly. (4) For the sake of clarity, it is appropriate to publish the budgetary ceilings for the Single Payment Scheme for 2007 after deduction, from the ceilings of Annex VIII to Regulation (EC) No 1782/2003, of the ceilings established for the payments referred to in Articles 66 to 70 of that Regulation. (5) For Member States implementing in 2007 the Single Area Payment Scheme provided for in Title IVa of Regulation (EC) No 1782/2003, the annual financial envelopes for 2007 should be fixed in accordance with Article 143b(3) of that Regulation. (6) For the sake of clarity, it is appropriate to publish the maximum amount of funds available to Member States applying the Single Area Payment Scheme for granting separate sugar payments in 2007 under Article 143ba of Regulation (EC) No 1782/2003 established on the basis of their notifications. (7) The maximum amount of Community contribution to the financing of work programmes drawn up by certified organisations of operators in the olive oil sector should be set, according to the coefficient applied to the amount withheld under Article 110(i)(4) of Regulation (EC) No 1782/2003, notified by the Member States concerned. (8) Regulation (EC) No 1782/2003 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The budgetary ceilings for 2007 referred to in Articles 66 to 69 of Regulation (EC) No 1782/2003 are set out in Annex I to this Regulation. 2. The budgetary ceilings for 2007 referred to in Article 70(2) of Regulation (EC) No 1782/2003 are set out in Annex II to this Regulation. 3. The budgetary ceilings for the single payment scheme for 2007 referred to in Title III of Regulation (EC) No 1782/2003 are set out in Annex III to this Regulation. 4. The annual financial envelopes for 2007 referred to in Article 143b(3) of Regulation (EC) No 1782/2003 are set out in Annex IV to this Regulation. 5. The maximal amounts of funding available to the Czech Republic, Latvia, Lithuania, Hungary, Poland, Romania and Slovakia for granting the separate sugar payment in 2007, as referred to in Article 143ba(4) of Regulation (EC) No 1782/2003, are published in Annex V to this Regulation. Article 2 The maximum Community contribution to financing the work programmes drawn up by certified operators in the olive oil sector under Article 110i(4) of Regulation (EC) No 1782/2003 shall be as follows: EUR million Greece 11,098 France 0,576 Italy 35,991 Article 3 Regulation (EC) No 1782/2003 is amended as follows: 1. In the first subparagraph of Article 110i(3), the table is replaced by the following table: EUR million Spain 103,14 Cyprus 2,93 2. In Annex VIIIa, the columns concerning Malta and Slovenia are replaced by the following: Calendar year Malta Slovenia 2005 670 35 800 2006 830 44 184 2007 1 668 59 026 2008 2 085 73 618 2009 2 502 87 942 2010 2 919 101 959 2011 3 336 115 976 2012 3 753 129 993 2013 4 170 144 110 2014 4 170 144 110 2015 4 170 144 110 2016 and subsequent years 4 170 144 110 Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (OJ L 384, 29.12.2006, p. 13). ANNEX I BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLES 66 TO 69 OF REGULATION (EC) No 1782/2003 2007 Calendar year (EUR thousand) BE DK DE EL ES FR IT NL AT PT SI FI SE UK Flanders Scotland Area payments for arable crops 372 670 1 154 046 Durum wheat supplementary payment 42 025 14 820 Suckler cow premium 77 565 260 242 733 137 70 578 79 031 Additional suckler cow premium 19 389 26 911 1 279 99 9 503 Special beef premium 33 085 5 038 24 420 37 446 Slaughter premium, adults 47 175 101 248 62 200 17 348 8 657 Slaughter premium, calves 6 384 560 79 472 40 300 5 085 946 Sheep and goat premium 855 183 499 21 892 346 600 Sheep premium 66 455 Sheep and goat supplementary premium 55 795 7 184 119 200 Sheep supplementary premium 19 572 Aid for area under hops 2 277 98 27 99 Article 69, all sectors 3 398 Article 69, arable crops 47 323 141 712 1 878 5 840 Article 69, rice 150 Article 69, beef and veal 8 810 54 966 28 674 1 684 2 970 10 118 29 800 Article 69, sheep and goat meat 12 615 8 665 616 Article 69, cotton 13 432 Article 69, olive oil 22 196 5 658 Article 69, tobacco 7 578 2 353 Article 69, sugar 2 246 17 568 8 160 1 104 Article 69, dairy products 19 763 ANNEX II BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLE 70 OF REGULATION (EC) No 1782/2003 2007 Calendar year (EUR thousand) Belgium Greece Spain France Italy Netherlands Portugal Finland Article 70(1)(a) Aid for seeds 1 397 1 400 10 347 2 310 13 321 726 272 1 150 Article 70(1)(b) Arable crops payments 23 Grain legumes aid 1 Crop specific aid for rice 3 053 Tobacco aid 166 ANNEX III BUDGETARY CEILINGS FOR THE SINGLE PAYMENT SCHEME 2007 Calendar year (EUR thousand) Member State Belgium 488 660 Denmark 987 356 Germany 5 693 330 Greece 2 069 049 Spain 3 542 583 France 6 107 448 Ireland 1 337 919 Italy 3 612 988 Luxembourg 37 051 Malta 1 668 Netherlands 730 632 Austria 643 956 Portugal 432 636 Slovenia 50 454 Finland 521 285 Sweden 714 201 United Kingdom 3 931 186 ANNEX IV ANNUAL FINANCIAL ENVELOPES FOR THE SINGLE AREA PAYMENT SCHEME 2007 Calendar year (EUR thousand) Member State Bulgaria 202 097 Czech Republic 355 384 Estonia 40 503 Cyprus 19 439 Latvia 55 815 Lithuania 147 781 Hungary 509 562 Poland 1 145 834 Romania 440 635 Slovak Republic 147 342 ANNEX V MAXIMUM AMOUNT OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE SUGAR PAYMENTS REFERRED TO IN ARTICLE 143ba OF REGULATION (EC) No 1782/2003 2007 Calendar year (EUR thousand) Member State Czech Republic 24 490 Latvia 5 164 Lithuania 8 012 Hungary 31 986 Poland 122 906 Romania 1 930 Slovak Republic 14 762